Exhibit 10.2
 
LICENSE GREEMENT


This LICENSE AGREEMENT (the "Agreement") is made this 1st day of September, 2012
(the "Effective Date"), by and between FUJIFILM RI Pharma Co., Ltd., (FRI)
having its principal place of business at 14-1, Kyobashi 2-Chome, Chuo-Ku,
Tokyo, 104-0031 Japan, and Molecular Insight Pharmaceuticals, Inc. (MIP) having
its principal place of business at 160 Second Street, Cambridge, Massachusetts,
USA; each a "Party" to this Agreement and collectively the "Parties".


RECITALS


WHEREAS, MIP has developed and controls certain intellectual property and
technical information with respect to certain pharmaceutical product candidates,
which have application as radioimaging agents for prostate cancer;


WHEREAS, FRI has expertise in the development and commercialization of
radiopharmaceuticals in Japan; and


WHEREAS, FRI desires to receive from MIP, exclusive rights within the country of
Japan for the development and commercialization of certain compounds for
prostate cancer imaging, and MIP desires to grant FRI certain license rights to
these certain compounds for their development and commercialization.


NOW, THEREFORE, in consideration of the premises and the terms set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereto, intending to be legally bound,
hereby covenant and agree as follows:


ARTICLE 1
DEFINITIONS


1.1            Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated.


(a)            "Affiliate" shall mean an entity or person which controls, is
controlled by or is under common control with either Party. Control shall mean
(a) in the case of corporate entities, the direct or indirect ownership of more
than one-half of the stock or participating shares entitled to vote for the
election of directors, and (b) in the case of a partnership, the power to direct
the management and policies of such partnership.


(b)            "Business day" shall mean a day other than Saturday, Sunday, any
day on which commercial banks located in the Territory are authorized or obliged
by law in the Territory to close, or any day during year-end and new-year season
starting on December 28 and ended on January 4.
 
(c)            "Compound(s)" shall mean [*] used for [*] and the related
compounds, [*] (used for [*]).The structures and uses of [*] and/or [*] are
detailed in Schedule A.


(d)            "Development Reports" shall mean written documents having either
pre-clinical information regarding a Compound or Product, or validated
intermediate or final clinical results and their evaluation based on planned
analyses performed during the course of a trial/study of Product conducted in
human subjects.
1

--------------------------------------------------------------------------------

Exhibit 10.2


(e)            "Earned Royalties" shall mean collectively royalties payable to
MIP under Section 4.4.


(f)            "Field" shall mean [*]. For the avoidance of doubt, [*], shall be
included in this definition.


(g)            "Fiscal Year" shall mean each twelve (12) month period commencing
April 1 and ending March 31.


(h)            "Initial Payment" shall have the meaning set forth in Section
4.1.


(i)            "MHLW" shall mean the Japan Ministry of Health, Labour and
Welfare or Other Japanese regulatory agency in the Territory.


(j)            "Milestone Payments" shall mean collectively the payments set
forth in Section 4.2 and 4.3.


(k)            "MIP Intellectual Property" shall mean the know-how, technical
pre-clinical and clinical information, patent application(s) filed, patent(s)
and trademark(s) owned, in whole or in part, by MIP, which are listed on
Schedule A, together with any divisionals thereof, any patents issuing from such
applications and any extensions of any patents licensed to FRI hereunder.


(1)            "Net Sales," for purposes of computing Earned Royalties, shall
mean the gross sales of all Product sold by FRI, its Affiliates and/or
sublicensees to any third party, less (i) actual credited allowances or
repayments to such third party for reasons of rejection, defect or return of
Product or because of retroactive price reductions; (ii) trade, cash or quantity
discounts actually allowed, granted from the invoiced amount and taken; (iii)
rebates or commissions paid pursuant to government regulations; (iv) commissions
required to be paid to [*] per Section 4.4(c); (v) transportation charges for
supply of the Product to [*] in Japan; and (vi) taxes or governmental charges
for export/import fee or [*] fees by governmental authorities in Japan on the
sales of Product to said third party, whether denominated as value added taxes,
sales taxes, or excise taxes (but excluding income taxes); provided such charges
or fees are identified as a separate line item on the applicable invoice. Such
deductions shall not include any amount related to bad debt. Where (i) a Product
is sold as one of a number of items (i.e., in a bundled transaction) without a
separate price; or (ii) the consideration for the Product includes any non-cash
element; or (iii) the Product are transferred in any manner other than an
invoiced sale, the Net Sales applicable to the quantity of Product of any such
transaction shall be deemed to be [*]. If a Product is "given away" for no cash
consideration or for a price reflecting a discount other than a permitted
quantity discount or trade referenced above, and in each case without the prior
consent of MIP (which consent shall not be unreasonably withheld for normal and
customary practices) then Net Sales shall include an amount equal to the list
price of such Product "given away" or discounted. In order to ensure that MIP
receives the full amount of Earned Royalties contemplated in this Agreement, FRI
agrees that in the event any Product shall be sold for purposes of resale either
(i) to a corporation, firm, or association that, or individual who, owns a
controlling interest in FRI by stock ownership or otherwise, or (ii) to a
corporation, firm, or association in which FRI or its stockholders own a
controlling interest by stock ownership or otherwise, the Earned Royalties to be
paid in respect to such Product shall be computed [*].
2

--------------------------------------------------------------------------------

Exhibit 10.2
 
(m)            "Patent Lapse" shall mean, with respect to any MIP Intellectual
Property that has issued in the Territory, the lapse of such patent including
the expiry of such patent, or the declaration by a final, non-appealable
decision of a court or other tribunal of competent jurisdiction that all of the
claims of such patent are invalid or unenforceable, through no fault or cause of
FRI.


(n)            "Phase I Trial" shall mean a small-scale study in human subjects
seeking to establish safety of an investigational new drug, or a Phase I
clinical trial as prescribed by applicable MHLW regulations, or the
corresponding regulations of any comparable entity.


(o)            "Phase II Trial" shall mean a clinical trial seeking to establish
safety, efficacy or dosing of an investigational new drug, or a Phase II
clinical trial as prescribed by applicable MHLW regulations, or the
corresponding regulations of any comparable entity.


(p)            "Phase III Trial" shall mean a Phase III clinical trial as
prescribed by applicable MHLW regulations, or corresponding regulations of any
comparable entity. It is understood that a pivotal trial of any kind (i.e. a
trial which the appropriate regulatory authority has agreed can be used to file
for product approval), whether or not designated as a Phase III Trial, will be
considered a Phase III Trial.


(q)             "Product" shall mean any product containing [*].


(r)            "Quarter Year" shall mean the three (3) month periods ending June
30, September 30, December 31 and March 31 of each Royalty Year.


(s)            "Regulatory Approval" shall mean the applicable technical,
medical and scientific licenses, registrations, authorizations or approvals
(including, without limitation, supplements, amendments, pre- and
post-approvals, pricing and third party reimbursement approvals; marketing
authorizations based upon such approvals, including any prerequisite
manufacturing approvals or authorizations related thereto and labeling
approval(s)), of any national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for, as the context requires, the use, development, manufacture, distribution,
marketing, promotion, offer for sale, or sale of the Product in the Territory.
 
(t)            "Royalty Year" shall mean each twelve (12) month period
commencing April 1 and ending March 31 during the term of this Agreement.


(u)            "Sublicense Payments" shall mean any upfront, milestone or other
payments, or the value of any non-monetary consideration received by FRI in
connection with a sublicense of the rights granted hereunder, which are not
calculated based on Net Sales of Product by the sublicensee.


(v)            "Territory" shall mean Japan.


(w)            "[*]" shall mean the trademark(s) listed on the Schedule A
including the underlying good will in that trademark(s).


3

--------------------------------------------------------------------------------

Exhibit 10.2
1.2            Interpretation. (a) Words in the singular shall be held to
include the plural and vice versa and words of one gender shall be held to
include the other genders as the context requires, (b) the terms "hereof',
"herein" and "herewith" and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement and not to any particular
provision of this Agreement, and Article, Section, paragraph, clause, Exhibit
and Appendix references are to the Articles, Sections, paragraphs, clauses,
Exhibits and Appendixes to this Agreement unless otherwise specified, and (c)
the word "including" and words of similar import when used in this Agreement
shall mean "including, without limitation", unless otherwise specified.


ARTICLE 2
GRANT OF LICENSE, SUBLICENSE RIGHTS


2.1            Grant. Subject to all applicable laws of the relevant country and
all of the terms and conditions of this Agreement and effective as of the
Effective Date, MIP hereby grants to FRI, for the term set forth in Article 3 a
non-transferable, royalty-bearing, exclusive license under the MIP Intellectual
Property in both cases within the Field and throughout the Territory:


(a)            to (i) develop, (ii) market, (iii) advertise, (iv) manufacture,
(v) have manufactured, (vi) import, (vii) distribute, and (viii) commercialize
the [*] Product, and to import and use but not to manufacture the Compound. For
clarification, FRI shall purchase from MIP all its requirements for the
Compound as specified in Article 9.


(b)            The rights granted above are exclusive to FRI in the Territory,
even as to MIP. MIP shall not by itself or with any third party, develop and
commercialize the Product in the Territory. Furthermore, MIP shall not itself or
indirectly through a third party, distribute and commercialize in the Territory
and Field, any product that is a [*] based imaging agent, targeting [*].


2.2            Right to Sublicense. MIP hereby grants FRI the right to
sublicense any or all of FRI's rights granted under Section 2.1, subject to the
general terms and conditions of this Agreement. FRI shall notify MIP in writing
of its intent to enter into any sublicense agreement and/or amend any existing
sublicense agreement prior to the execution thereof, indicating the name of the
intended sublicensee, the intended territory of the sublicense and the scope of
rights to be conveyed under the sublicense. FRI shall further notify MIP of any
executed sublicense agreement and/or amendment thereto within [*] after
execution and shall provide a copy of the executed sublicense agreement or
amendment. Should the executed sublicense agreement or amendment be in a
language other than English, FRI shall provide a certified translation of the
executed sublicense agreement or amendment to MIP.


(a)            Right to Approve Certain Sublicenses. MIP shall have the right to
review any sublicense for a period of [*] prior to execution by FRI, and shall
have the right to approve or deny, in its sole discretion, any sublicense which
provides for: (i) [*], (ii) [*] or (iii) [*].


(b)            Termination of Sublicense. Any sublicense granted by FRI shall
automatically and simultaneously terminate, without action by any party thereto,
at the same time and to the same extent as any termination of this Agreement.


4

--------------------------------------------------------------------------------

Exhibit 10.2


(c)            Sublicense Terms and Conditions. Any sublicense agreement granted
by FRI shall be consistent with the terms of this Agreement and shall contain
(a) provisions [*]; (b) provisions requiring [*]; and (c) acknowledgments [*].
All sublicenses shall also contain provisions under which the sublicensee
accepts duties to keep sales and development records; to allow
examinations/inspections; to avoid improper representations or responsibilities;
to report any adverse events; to hold MIP harmless; to restrict the use of MIP's
name and trademark; to preserve the MIP Intellectual Property; and to control
export of Compound and Product, which duties shall be at least equivalent to
those set forth in herein.


2.3            No Other License. Nothing in this Agreement shall be construed as
granting by implication, estoppel or otherwise any licenses under know-how or
patents of MIP other than the rights granted in Section 2.1 above, regardless of
whether such patents are dominant or subordinate to any of the MIP Intellectual
Property.


ARTICLE 3
TERM OF LICENSE; TERMINATION


3.1            Term. Subject to earlier termination in accordance with the terms
hereof, the term of the license and sublicense granted hereunder shall commence
on the Effective Date and shall continue in force and effect [*].


3.2            Termination at Will. Either Party may terminate this Agreement
for any reason, following [*] written notice to the other Party of their intent
to terminate this Agreement and the mutual assent of the other Party, provided
both Patties shall discuss in good faith and may mutually agree to terminate
this Agreement.


3.3            Termination for Cause. Either Party may terminate this Agreement
for cause due to breach of any material obligation of the other Party. The Party
seeking termination shall first notify the other Party of the alleged breach,
and the breaching Party shall have [*] to cure such breach (or failure) if it is
capable of being cured, otherwise the Agreement shall automatically terminate
following lapse of the [*] period.


3.4            Termination by Operation of Law. This Agreement shall terminate
automatically upon declaration, if any, of a court or other tribunal of
competent jurisdiction by a final, non-appealable decision that the sale of
Product contemplated by this Agreement infringes or violates any patent rights
of third parties, which decision would have a material adverse effect on the
license conveyed under this Agreement.


3.5                  Effect of Termination. Upon the complete expiration or
termination of this Agreement, the rights and obligations of the Parties shall
cease, except as follows:


(a)            The obligations of confidentiality set forth in Article 11 shall
survive for the period provided therein.


(b)            FRI's obligation to keep books and records and to submit such
books and records to an examination will survive for the period provided
therein.


(c)            The rights provided in this Article 3 shall be in addition and
without prejudice to any other rights which the Parties may have with respect to
any breach or violation of the provisions hereof.
5

--------------------------------------------------------------------------------

Exhibit 10.2


(d)            The expiration or termination of this Agreement shall not affect
any rights or obligations accrued prior to the effective date of such expiration
or termination, specifically including FRI's (or its sublicensee's) obligation
to pay accrued royalties and milestones.


(e)            The provisions of safety data exchange set forth in Article 7
shall survive for the period provided therein.


(f)            The provisions of dispute resolution and arbitration set forth in
Section12.7 shall survive for the period provided therein.


(g)            All Development Reports as detailed in Section 6.3 and further
including the research information detailed in Section 5.1 shall be delivered to
MIP.


3.6            Inventory Following Termination.


(a)            If termination occurs under Section 3.2 and an existing inventory
of Compounds which have been purchased but the resultant Product has not been
sold, and the Compounds exceed a [*] supply of the resultant Product (based on
[*]), FRI shall offer to sell the inventory of Compound to MIP at [*], but not
exceeding [*]. If MIP declines to purchase such inventory, FRI shall be
permitted to sell off its remaining inventory as Product.
 
(b)            If the termination occurs under Section 3.3 and the cause of such
termination is attributed to material breach of any obligation of FRI, FRI shall
destroy all such inventories of Compound and Product at its own expense and
certify to MIP as to their destruction.


3.7            Return of All Data. Upon termination for any reason, either Party
will return or destroy all information, data, and know-how concerning the
Compounds and Product and any other business information of confidentiality
nature or property nature of the providing Party as set forth in Section 11.2.


ARTICLE 4
CONSIDERATION


4.1            Initial Payment. FRI shall make a non-refundable payment of [*]
(the "Initial Payment") to MIP according to the payment terms set forth in
Section 4.6.


4.2            Development Milestone Payments.  FRI shall make the following
non- refundable one-time Development Milestone Payments to MIP in U.S. Dollars
and in the amounts specified below, upon the corresponding events:


(a)            The sum of [*] shall be due upon [*];


(b)            The sum of [*] shall be due upon [*]; and


(c)            The sum of [*] shall be due [*]. If [*], FRI shall also pay to
MIP the milestone set forth in Section 4.2(b) above which has not theretofore
been paid.


4.3              Sales Milestone Payments. FRI shall make the following
non-refundable one- time Sales Milestone Payments to MIP in U.S. Dollars and in
the amounts specified below, upon the corresponding events:
6

--------------------------------------------------------------------------------


Exhibit 10.2
(a)            [*] shall be due when cumulative Net Sales of Product in the
Territory exceed [*];


(b)            [*] shall be due when cumulative Net Sales of Product in the
Territory exceed [*];


(c)            [*] shall be due when cumulative Net Sales of Product in the
Territory exceed [*];


(d)            [*] shall be due when cumulative Net Sales of Product in the
Territory exceed [*];


(e)            In addition to the payments indicated in Section 4.3(a), (b),
(c), and (d) for the relevant milestone events, FRI shall also make the
following one-time payments as soon as FRI has determined that such sales
milestone has been achieved:


(i)            For Net Sales of Product [*] in a [*], a payment in the amount of
[*] shall be due to MIP;


(ii)            For Net Sales of Product exceeding [*] in a [*], a payment in
the amount of [*] shall be due to MIP;


(iii)            For Net Sales of Product exceeding [*] in a [*], a payment in
the amount of [*] shall be due to MIP;


(iv)            For Net Sales of Product exceeding [*] in a [*], a payment in
the amount of [*] shall be due to MIP;


(v)            For Net Sales of Product exceeding [*] in a [*], a payment in the
amount of [*] shall be due to MIP;


(f)            The payments referenced in Section 4.3(e) above shall be due
cumulatively and individually, and shall not be substituted. For example, if [*]
in the first [*] exceed [*] but do not exceed [*], then milestones 4.3(a) and
4.3(e) i, ii and iii shall all apply in that [*]. If [*] in the second [*]
exceed [*] but do not exceed [*], then milestone 4.3(a) and 4.3(e) iv has
already been paid in year one and only milestone 4.3(b) shall be due for [*].


4.4                  Earned Royalties for Product.


(a)            In addition to the Initial Payment and the Milestone Payments set
forth above, FRI will pay to MIP during the term of this Agreement a royalty of
[*] on Net Sales of Product for [*] sales up to [*], and [*] on Net Sales of
Product for [*] sales in excess of [*].


(b)            In consideration of the value in the non-patent rights granted in
Section 2.1 as to the MIP Intellectual Property, the Earned Royalty rate shall
be reduced to [*] for Net Sales occurring after a [*] (the "Know-How Royalty").
 Should FRI then experience a decline in Net Sales of greater than [*] in any
Royalty Year where the decline is [*], then MIP and FRI shall [*] the Know-How
Royalty [*]. However, in no event shall the Know-How Royalty [*].


7

--------------------------------------------------------------------------------

Exhibit 10.2


(c)            Commissions required to be paid to the [*] for the sales of
Product shall be deducted from Net Sales, such deductions will not exceed [*] in
the [*] after the first commercial sale of Product, and not exceed [*]
thereafter. Provided, however, the commission may be changed hereafter.


4.5            Termination of Payment Obligations. The obligation of FRI to pay
the Sales Milestone Payments under Section 4.3 and the Earned Royalty Payments
under Section 4.4(a) shall terminate upon the later of: (i) [*], or (ii) [*]
following the first commercial sale of Product in the Territory. The Know-How
Royalty under Section 4.4(b) shall remain in effect for [*].


4.6            Payment Terms. All payments payable under Article 4 shall be paid
in United States Dollars by wire transfer to an account designated by MIP.
Foreign currency conversions shall apply the rate [*] at the date of the
corresponding payment. FRI shall pay the Initial Payment within [*] after the
execution and delivery of this Agreement and shall pay the Milestone Payments
within [*] after the occurrence of the relevant Milestone Event. FRI shall pay
all earned royalties with respect to any Net Sales within [*] after the end of
any [*] in which such Net Sales occur.


4.7            Taxes.  The Parties acknowledged that a filing of the application
form for income tax convention to Japan National Tax Agency is a necessity for
the payments by FRI to MIP under the terms of this Agreement without deduction
at source by Japan National Tax Agency. The Parties will cooperate to file the
application form in due time.


ARTICLES
RESEARCH INFORMATION, REPORTS AND TECHNICAL SUPPORT


5.1            The [*] Product.   MIP shall provide all necessary MIP
Intellectual Property to FRI, at FRI's cost, in order for FRI to be able to use
the Compounds and manufacture and use the [*] Product. Within [*] after
executing and delivery of this Agreement, MIP shall transfer all material
documents in its possession and relevant to the Compounds and the Product to FRI
including but not limited to [*]. The complete inventory of such information in
MIP's possession shall be made available through an electronic data room. MIP
will continue the development of the [*] Product anywhere outside the Territory,
and if such development provides MIP with additional validated clinical reports
relating to the [*], then MIP shall provide FRI with such clinical reports
within a reasonable time after it becomes available and is validated.


5.2            Technical Support. MIP shall make [*] available, upon reasonable
notice, for [*] (which is understood to mean [*]) upon FRI's request during the
term of this Agreement. FRI shall pay for a reasonable cost for traveling and
accommodation to FRI for allocation of such [*].


ARTICLE 6
PAYMENTS AND REPORTS


6.1            Payments and Sales Reports. Within [*] after the end of each [*]
during the term of this Agreement, FRI shall furnish to MIP a written report
setting forth the Net Sales of Product during such [*], as well as [*] in the
[*], and the Earned Royalties paid or payable thereon, accompanied by full
payment in United States Dollars of any unpaid sums, by [*]. Foreign currency
conversions shall apply the rate [*] at the date of the corresponding payment.
The final sales report and the associated payment shall be made within [*] after
the effective date of termination of this Agreement and shall include any
amounts due for Net Sales of the Product through the date of termination. The
reports required by this Section 6.1 shall be certified by the [*] to be correct
to the best of FRI's knowledge and information.
8

--------------------------------------------------------------------------------

Exhibit 10.2
 
6.2            Status Reports. FRI shall provide periodic status reports to MIP,
at least once during each [*] and at any time upon the reasonable request of
MIP, indicating [*]. In addition, the Parties shall meet [*], at [*], such as
for example [*].


6.3            Information Sharing and Notification.  During the term of this
Agreement, FRI shall (a) provide MIP with written Development Reports generated
by or for FRI with respect to the Product and (b) notify MIP within [*] of
receipt of any Regulatory Approval.  Further, upon MIP's request during the Term
or immediately upon termination, FRI shall provide MIP with its Development
Reports with respect to the Compounds and Product. [*] holds the proprietary
rights for all such Development Reports generated by [*], or created by [*] for
[*] pursuant to [*]. [*] may use any Development Reports for the purpose of [*]
obtaining regulatory approval of the Product or any Product marketing in [*],
provided that during the Term it shall obtain the prior written consent of [*],
such consent not to be unreasonably withheld. [*] shall guarantee the
reliability, accuracy and integrity of the Development Report is and documents
made by or for [*], in compliance with applicable laws and regulations in the
Territory, including GLP and GCP standards.


6.4            Maintenance of Books and Records. FRI (and its sublicensees)
shall keep and maintain complete and accurate records and books of account in
sufficient detail and form so as to enable verification of payments to MIP due
by FRI hereunder. Such records and books of account shall be maintained for a
period of no less than [*] following the Royalty Year to which they pertain. FRI
shall permit such records and books of account to be examined by MIP or MIP's
duly appointed agent, either attorney or ce1iified accountant, to the extent
necessary for MIP to verify the amount of MIP revenues payable; provided, that
such examination shall be limited to books and records related to the Compound
and Product. MIP will advise FRI of the background and business qualifications
of any such agent. In addition, such examination shall be done within [*] for
each examination and no more than [*]. Such examination shall be at MIP's
expense, during normal business hours, and upon [*] prior written notice to FRI;
provided, that if any such examination reveals an underpayment in excess of [*],
FRI shall bear the reasonable costs and expenses of the examination. FRI shall
pay MIP the amount of any underpayment of MIP revenues revealed by an
examination of the books and records, together with interest thereon from the
date such payment should have been made at a rate per annum equal to the prime
rate in effect as of the date such payment should have been made, as published
in [*] (together with the costs of such examination if required pursuant to the
preceding sentence), by wire transfer of United States Dollars within [*] after
FRI's receipt of an invoice therefor.


6.5            Confidentiality of Records.  The Parties agree that all
information subject to review under this Article 6 or under any sublicense
agreement is "Confidential Information" and shall be subject to the provisions
of Article 11.


ARTICLE 7
SAFETY INFORMATION EXCHANGE


7.1                  The following terms, when used herein, shall have the
meaning as defined in the ICH E2A guideline:
9

--------------------------------------------------------------------------------

Exhibit 10.2


(i) [*]
(ii) [*]
(iii) [*]
(iv) [*]


Such definitions and standards will be considered updated as such documents are
officially amended by ICH to ensure compliance with regulatory reporting
requirements.


"First Contact Date" shall mean the calendar date on which the initial [*] case
report fulfilling the [*] is received by either Party, as the case may be. In
the event such [*] case report is received from a third party or literature
sources the First Contact Date is the calendar date on which [*], as the case
may be.


7.2            The [*] for the Product will be held and maintained by [*].[*]
will maintain the [*] as reference in such database. [*] shall maintain [*] for
[*]. The most current version of MedDRA will be used for coding.
 
7.3            Exchanges of safety data between the Parties will be performed by
fax or Email between the following contacts:


If to MIP:                          [*]


If to FRI:                          [*]


If either Party decides at any time to replace the contact person, such Party
may do so by written notice to the other Party.
 
7.4            Both Parties will collect [*] as per existing company SOP. The
following [*] will be exchanged between the Parties:


•    [*]
•    [*]
•    [*]
•    [*]
•    [*]
 
        7.5        A report, which does not meet the [*] will not be exchanged.
All efforts should be made to obtain [*]. Before sending, each [*] will be [*]
according to internal procedures of each Party.


7.6          Each Party will be responsible to follow up all their [*] and [*]
for which the outcome is not yet known to obtain comprehensive information where
available. [*] will be appropriately followed up on the basis of medical
judgment.
 
7.7            Timelines for the exchange of [*] will be counted from [*]. This
day is counted as [*]. Timelines and formats for [*] exchange are as follows:
[*]
10

--------------------------------------------------------------------------------

Exhibit 10.2




7.8            Each Party will be responsible for performing aggregate analyses
of similar events when warranted. The results of such analyses will be reported
to the other Party within [*].


7.9            If either Party defines [*] that are to be monitored during the
course of a clinical trial, the other Party will be provided with the [*] list
prior to the initiation of the trial. Any changes or updates that occur to the
defined [*] list during the course of trial conduct will be provided to the
other Party within [*]. [*] will be reported to the other party in accordance
with section 7.7


7.10         If either Party requests more frequent transfers of [*] information
than those defined in section 7.7, the [*].


7.11            Article 7 is effective during the term of this Agreement but
until the Parties enter into a separate [*] for the Product for which the
Parties shall conclude such [*].

ARTICLE 8
PATENTS AND INTELLECTUAL PROPERTY ENFORCEMENT


8.1            Patents. MIP, at its expense, shall file, prosecute and do all
such acts and things as it, in its sole discretion, deems reasonably necessary
or appropriate to obtain issued patents in the Territory with respect to the MIP
Intellectual Property licensed hereunder. Nothing herein shall be construed as
requiring MIP to litigate against any third party to obtain any additional
intellectual property rights. Without limiting the foregoing, MIP shall have
substantive control of and responsibility for directing prosecution of all
patent applications and other applications for intellectual property. MIP shall
have no liability to FRI for damages, whether direct, indirect, incidental,
consequential or otherwise, arising or allegedly arising from its good faith
decisions, actions and omissions in connection with prosecution of a patent or
patent application.


8.2            Notices. FRI shall apply, and shall require its sublicensees to
apply to the Product the patent marking notices required by the laws of Japan
and to the extent feasible and practical, and in accordance with the applicable
patent laws of Japan.


8.3            Infringement.


(a)            In case of MIP Intellectual Property is infringed, or threatened
to be infringed by any third parties, Each Party shall promptly notify the other
Party in writing of any alleged or threatened infringement of any MIP
Intellectual Property in the Territory of which such Party becomes aware. MIP
shall have the right to defend the MIP Intellectual Property against
infringement or interference by third parties in any country, including by
bringing any legal action for infringement or defending any counterclaim of
invalidity or action of a third party for declaratory judgment of
non-infringement or interference; provided, however, that FRI may be entitled in
each instance to participate in any litigation in the Territory, through counsel
of its selection and at MIP's cost. In the event MIP determines not to initiate
and pursue or participate in such legal action in the Territory, FRI may, in
FRI's discretion, initiate legal action to uphold the MIP Intellectual Property
against third parties in the Territory. The Parties will cooperate in good faith
with respect to any such action. MIP shall be entitled to deduct their
respective costs and expenses incurred in connection with prosecuting or
participating in such lawsuit from any damages that are awarded.
11

--------------------------------------------------------------------------------

Exhibit 10.2
 
(b)            In case of MIP Intellectual Property infringes or is threatened
to infringe the patents of any third parties, either Party shall promptly notify
the other in writing in the event that a third party shall bring a claim or
action of infringement related to MIP Intellectual Property against FRI or MIP
in the Territory. MIP shall be entitled in each instance to participate in any
litigation in the Territory, through counsel of its selection and at MIP's cost.
The Parties will cooperate in good faith with respect to any such action.


(c)            In the event that Japanese patents issuing from applications [*]
are asserted against FRI by a third party having the legal right to initiate
such a suit or proceeding, provided FRI is [*] then MIP agrees to act
responsibly to solve the problems for the continuation of FRI's business at its
expense to the extent of any claims of infringement of these patents.


8.4            Improvements.  The Parties hereby agree that all inventions or
improvements (the "Improvements") developed during the term of this Agreement
relating to the manufacture of the Compounds or Product or uses of the Product
for imaging, shall be owned [*]. The [*] agrees to grant and hereby grants to
the other Party, as to the Improvements [*], with [*], to use such Improvements
in its respective territory. If the Improvements relate to the [*], then [*]
consents to sublicense those improvements to [*].


ARTICLE 9
COMMERCIALIZATION


9.1                  Responsibility and Costs.


(a)            From and after the Effective Date, all development
responsibilities and costs, including those incurred in connection with
obtaining Regulatory Approval, clinical trials, Product manufacturing, supply
and commercialization, with respect to the Product in the Territory will be
borne by FRI. For the avoidance of doubt, MIP shall provide any and all
documents including but not limited to the [*] listed on Schedule A, amended
from time to time as provided in the Section 5.1, to FRI at MIP's cost.


(b)            FRI will contribute to [*] of the costs of [*] (as set forth in
[*]) not to exceed [*]. MIP will provide an invoice of [*] of the total cost [*]
upon FRI's written approval, such approval not to be unreasonably withheld, to
the [*] and an invoice of [*] of the total cost [*] upon FRI's written approval,
not to be unreasonably withheld, to the [*]. FRI will pay such amount of the
invoice by wire transfer of United States Dollars within [*] after FRI's receipt
of an invoice.


9.2            Obligations.  FRI (by itself or through its Affiliates or
sublicensees) shall, at its expense, plan and implement appropriate research and
development, testing and production efforts directed toward commercialization of
the Product [*] consistent with sound scientific and business judgment, and
shall provide MIP with a copy of such plan within [*] after [*], and any updates
to the plan at least [*] during each [*].


9.3            Supply of Compounds. MIP shall have manufactured Compounds during
the period that FRI requires MIP to supply Compounds to FRI. The terms and
conditions of supply shall apply as well:
12

--------------------------------------------------------------------------------

Exhibit 10.2




(a)            MIP shall provide FRI with Compounds at prices and minimum
purchase order requirement [*].


(b)            During the period that MIP manufactures or provides such
Compounds to FRI, FRI will provide MIP with a [*] forecast of its Compound
requirements, specifying its anticipated needs [*]. At the beginning of each [*]
FRI will submit non-cancelable purchase orders for the following [*].[*].  MIP
will confirm the purchase order in writing and provide estimated shipping times
for the Compound accompanied with a deposit invoice, which is the amount of [*]
of that total purchase order. FRI will pay the deposit by wire transfer within
[*] after FRI's receipt of such invoice. The remaining balance will be paid by a
[*]. MIP shall deliver the Compound to FRI by [*].


(c)            MIP shall manufacture (or have manufactured) the Compounds in
compliance with current Good Manufacturing Practices (the "cGMP"). The Compounds
shall be supplied as cGMP qualified material accompanied with [*]. At the
request of FRI and at FRI's expense, MIP shall perform, or cause to be
performed, [*].


(d)            If MIP plans to make any changes related to the manufacturing
process of the Compound, MIP shall consult with FRI on any such changes in
writing and [*] before those changes are implemented.


(e)            Additional development [*] for future clinical studies and
regulatory filings in the Territory. [*].


9.4            Inspection; Acceptance and Rejection. FRI shall have [*]
following receipt of any shipment of Compounds, to [*]. If such shipment is [*],
then it shall immediately notify MIP in writing and MIP [*]. If FRI does not
notify MIP [*] within the specified timeframe then the Compounds shall be deemed
accepted by FRI who shall pay the balance on the purchase order within [*] of
FRI's receipt of the delivery invoice. FRI shall have the right to claim for
compensation to MIP if [*], provided that such compensation shall not exceed
[*].


9.5            Shipping.  MIP shall provide all Compounds to FRI in the manner
specified in the applicable purchase order, or if the purchase order is silent
as to commercial terms, [*].[*] shall bear all related shipping expenses as a
[*] pass through expense, including any related taxes, insurance, customs fees
and Japanese Consumption Taxes.


9.6            Supply of [*].  No manufacturing rights are granted as to the
Compound, and FRI shall purchase, and MIP shall supply, all of FRI's
requirements for [*] for the duration of this Agreement. The terms and
conditions of supply shall apply as well


(a)            Pricing:  MIP shall provide FRI with [*], at a price of [*]. Such
pricing shall remain fixed through [*]. Thereafter, the Parties shall
renegotiate [*]. This provision contemplates but does not guarantee, that [*] to
MIP, and that [*].


(b)            Requirements, Shortages:  The Compound is [*], and accordingly,
FRI shall use its best efforts to [*] in its [*]. Through completion of [*], MIP
shall provide FRI with [*]. If [*], MIP will [*], however MIP [*]. During [*],
if [*] MIP also reserves the right to [*] at the time of [*].


(c)            Additional Terms: The general provisions of this Article 9 shall
apply to supply of [*].
13

--------------------------------------------------------------------------------

Exhibit 10.2
 
ARTICLE 10
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; INSURANCE
 
10.1            Representations and Warranties of MIP. MIP represents to FRI as
follows:


(a)            MIP is duly organized, validly existing and in good standing as a
corporation in the State of Delaware, U.S.A.;


(b)            MIP has full corporate power to execute, deliver and perform its
obligations under this Agreement, and further represents it will devote
commercially reasonable capital and resources to develop the Product anywhere
outside the Territory;


(c)            the execution, delivery and performance by MIP of this Agreement
has been duly authorized by all necessary corporate action;


(d)            the execution, delivery and performance by MIP of this Agreement
will not breach, conflict with or result in a default under the terms of (i) its
certificate of incorporation or by-laws or similar organizational and governing
documents, (ii) any contract to which MIP is a party or by which it or its
assets are bound; or (iii) any law, rule, regulation or other requirement of any
governmental entity having jurisdiction over MIP or its assets;


(e)            as of the Effective Date, any MIP Intellectual Property is
believed valid and the manufacture, use, sale or other disposal of the Compounds
and Product does not or will not knowingly infringe upon any third party patent
or any other right;


(f)            to the best of its knowledge, there is no action, suit,
proceeding, alternative dispute resolution, mediation or investigation pending
against MIP relating to the MIP Intellectual Property, nor is MIP aware of any
assertions made by any party relating to the validity of its own or of MIP's
infringement of any patents issued to any third parties; and


(g)            MIP shall be responsible for obtaining application of patents
relating to the Product issued in the Territory and for prosecution and
maintenance of patent in Schedule A in the Territory. MIP shall also diligently
prosecute and timely inform FRI of the maintenance and prosecution of patents
and patent applications.


10.2            Representations and Warranties of FRI.
FRI represents to MIP as follows:


(a)            FRI is duly organized and validly existing as a corporation under
the laws of Japan;


(b)            FRI has full corporate power to execute, deliver and perform its
obligations under this Agreement and has sufficient operating capital and lines
of credit such that it is financially able to meet the obligations described
herein and represents it will devote commercially reasonable capital and
resources to the project to diligently commercialize the Product;
14

--------------------------------------------------------------------------------

Exhibit 10.2
 
(c)            the execution, delivery and performance by FRI of this Agreement
has been duly authorized by all necessary corporate action;


(d)            the execution, delivery and performance by FRI of this Agreement
will not breach, conflict with or result in a default under the terms of (i) its
certificate of incorporation, by-laws or similar organizational and governing
documents, (ii) any contract to which FRI is a party or by which it or its
assets are bound; or (iii) any law, rule, regulation or other requirement of any
governmental entity having jurisdiction over FRI or its assets; and


(e)            FRI shall pay its best efforts to develop the Product in the
Territory.


10.3                  Disclaimer.


(a)            The Compounds and Product are experimental in nature, have not
been approved by any Regulatory Authority for use in humans, and are
manufactured in compliance with cGMP but without further warranties. Further
testing is required before such human use, including but not limited to [*]. FRI
shall bear all responsibility for identifying and complying with all necessary
development efforts and validations in the Territory [*].


(b)            Except as expressly set forth herein, MIP disclaims warranty with
respect to the Compounds and the Product, either express or implied, such as the
merchantability or fitness of the Product for a particular purpose, safety, or
efficiency of technology or commercial viability of technology.


10.4            Prohibition against Inconsistent Representations. FRI shall not
(and shall require that its sublicensees do not) make any statements,
representations or warranties or accept any liabilities or responsibilities
whatsoever to or with regard to any person which are inconsistent with any
disclaimer or limitation included in this Agreement.


10.5                FRI Indemnity.


(a)            With the exception of infringement claims or actions in
connection with the MIP Intellectual Property, and any claims or actions of any
kind if FRI proves the cause of such claims or actions is attributed to material
default in MIP's act or omission, FRI shall defend, indemnify and hold harmless
MIP and its fellows, trustees, officers, directors, stockholders, Affiliates,
employees and agents from and against any and all claims, demands, damages,
losses and expenses of any nature (including attorney's fees), including death,
personal injury, illness, property damage or Product liability, arising from or
in connection with any of the following:


(i)            the use or testing by FRI and/or its Affiliates and sublicensees
of any method or process related to the Product;


(ii)            any use, manufacture, testing, operation, sale or other
disposition of any of the Product by FRI and/or its Affiliates and sublicensees
or any statement, representation or warranty of FRI and/or its Affiliates and
sublicensees with respect thereto;


(iii)            the use of the Product manufactured, marketed and sold under
the license under this Agreement;
15

--------------------------------------------------------------------------------

Exhibit 10.2
 
(iv)            any breach (or facts alleged by a third party which, if true,
would constitute a breach) of a representation, warranty or covenant made by FRI
hereunder;


(v)            any material negligence by FRI and its sublicensees and their
respective employees, agents and Affiliates; and


(vi)            any failure to identify and secure the necessary development
efforts, permits and validations in the Territory.


(b)            MIP shall reasonably cooperate with FRI in defending any such
claim. MIP shall be entitled to receive information regarding the status of any
such matter and shall be entitled to retain counsel on its own behalf and at its
sole expense, in addition to the counsel retained by FRI to defend it, for any
reason.


10.6                MIP Indemnity.


(a)            With the exception of infringement claims or actions in
connection with the MIP Intellectual Property, and any claims or actions of any
kind if MIP proves the cause of such claims or actions is attributed to material
default in FRI's act or omission, MIP shall defend, indemnify and hold harmless
FRI and its officers, directors, stockholders, Affiliates, employees and agents
from and against any and all claims, demands, damages, losses and expenses of
any nature (including attorney's fees) arising from or in connection with any
breach (or facts alleged by a third party which, if true, would constitute a
breach) of a representation, warranty or covenant made by MIP hereunder.
Notwithstanding the forgoing exemption on indemnification for intellectual
property claims, MIP shall indemnify FRI against claims of infringement for [*],
strictly as specified by Section 8.3(c).


(b)            FRI shall reasonably cooperate with MIP in defending any such
claim. FRI shall be entitled to receive information regarding the status of any
such matter and shall be entitled to retain counsel on its own behalf and at its
sole expense, in addition to the counsel retained by MIP to defend it, for any
reason


10.7                Procedures.


(a)            Each Party will promptly notify the other Party in writing of any
claims or of the commencement of any action by a third party with respect to
which a claim for indemnity may be made under this Article 10; provided,
however, that no Party's delay in notifying the other Party shall relieve the
other Party from any obligation hereunder unless (and then solely to the extent)
the other Party is thereby prejudiced.


(b)            A Party responsible for indemnifying the other Party shall not
consent to any judgment or enter into any settlement unless the same shall
provide for a full release of the other Party without liability or obligation.
If both Parties have retained counsel with respect to any claim or action,
neither Party shall consent to any judgment or enter into any settlement with
respect thereto without the prior written consent of the other Party (which
shall not be unreasonably withheld or delayed).


16

--------------------------------------------------------------------------------

Exhibit 10.2
 
10.8            Insurance. FRI shall purchase and maintain in effect or shall
require its sublicensees to purchase and maintain in effect a policy of products
liability insurance with respect to FRI's activities hereunder within the term
of this Agreement. Such insurance shall have a comparable coverage to that of
pharmaceutical industry in the Territory at that time. FRI shall furnish the
certificate of insurance to MIP on or before the date of first sale or use of
any Products in humans and shall provide at least [*] prior written notice to
MIP of cancellation.


10.9            No Consequential Damages.  It is understood and agreed that
neither Party shall be liable to the other for indirect, special, punitive,
exemplary, incidental or consequential damages, including loss of profits or
revenues, regardless of whether such damages were foreseeable or not.
Notwithstanding the foregoing, for purposes of this Section, all losses incurred
by either Party to a third party arising out of such third party's claim for
consequential damages, which claim is otherwise subject to indemnification shall
be deemed to be direct damages as between the Parties hereto and neither Party
shall assert against the other Party that any such damages are consequential
damages.
ARTICLE 11
CONFIDENTIALITY
11.1            Restatement of Confidentiality Obligations. The Parties have
previously executed a Nondisclosure Agreement dated [*] (the "NDA"). This NDA is
appended to this Agreement as Schedule B, and the Parties hereby reaffirm the
obligations and responsibilities of such NDA for the term of this Agreement and
for a period of [*] hereafter.  FRI agrees that any sublicense shall require the
sublicensee be obligated to the same terms, and the sublicensee shall retain in
confidence and use only for purposes of this Agreement any MIP confidential
information and reports provided under any sublicense of this Agreement.


11.2            Exchange and Protection of Information.  All written materials
exchanged or created during the term of this Agreement shall, to the extent
practicable, be marked by the originating Party to indicate their source and
identity, and the date of delivery to the recipient. The recipient and its
Affiliates, agents, and employees, shall use all business and technical
information disclosed, including ideas and concepts embodied therein, solely for
the purpose of and in connection with performance under the Agreement.  Upon
termination or expiration of this Agreement each Party will return or destroy
all information exchanged hereunder, including all copies, thereof.
Notwithstanding the foregoing, the recipient may keep one copy of any tangible
information in legal archives subject to the confidentiality requirements.

ARTICLE 12
MISCELLANEOUS


12.1            Notices.  Unless defined elsewhere in this Agreement, all
notices, requests, demands and other communications under this Agreement or in
connection herewith shall be in writing in the English language to the addresses
given above or as otherwise designated by a Party in accordance herewith; and
shall be deemed to have been duly given or made (a) on the date delivered in
person; or (b) on the date received if sent by certified mail, by courier or by
email. If either Party decides at any time to replace the person serving as its
Principal Contact, such Party may do so by written notice to the other Party.
Each Party will endeavor, during the term of this Agreement to cause the person
serving as its Principal Contact to be aware of all communications between the
Parties and familiar with all developments under this Agreement.
17

--------------------------------------------------------------------------------

Exhibit 10.2
 
If to MIP:                            [*]


If to FRI:                          [*]


12.2            Force Majeure. Any delays in or failure by either Party in
performance of any obligations hereunder shall be excused if and to the extent
caused by occurrences beyond such Party's reasonable control, including such
occurrences as acts of God, strikes or other labor disturbances, war, and other
causes which cannot reasonably be controlled by the Party who failed to perform
provided, however, that the affected Party shall promptly inform in writing to
the other Party of a claiming force majeure including the extent of the effect,
the time it began and its probable duration, and shall make it's reasonable
efforts to eliminate the effect of such force majeure.


12.3            Amendment and Assignment. This Agreement may not be amended
except by written agreement signed by both of the Parties and shall not be
assigned by either Party except upon the advance written consent of the other
Party, provided, that this Agreement may be assigned by either Party to an
entity that succeeds by operation of law to, or otherwise acquires substantially
all of the stock or assets of such Party, or into which such Party is merged,
and that assumes such Party's obligations hereunder.


12.4            Cooperation. Each Party agrees to cooperate with the other Party
and take all reasonable actions as may be reasonably required to achieve the
intent of this Agreement, including, without limitation, the execution of all
necessary and appropriate instruments and documents. However, the Parties shall
be independent contractors and the relationship between them shall not
constitute a partnership, joint venture or agency. Neither Party shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other Party.


12.5            Press Release.  Any press release, including but not limited to
publication and announcement relating to this Agreement shall be made under the
mutual agreement of both Parties as to content and timing and neither Party
shall make any such publication or announcement without the other Party's prior
written consent, such consent not to be unreasonably withheld or delayed.


12.6            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the United States, and the Commonwealth of
Massachusetts, except where the federal laws of the United States are applicable
and have precedence. The Parties submit to jurisdiction in the Commonwealth of
Massachusetts.


12.7            Dispute Resolution and Arbitration. Any and all disputes in
connection with or arising out this Agreement shall, insofar as possible, be
settled amicably by the Parties. The Parties agree to negotiate in good faith to
settle. If the Parties cannot come to an amicable settlement, any and all
controversies or claims arising out of or relating to this Agreement or the
breach thereof shall be finally settled by arbitration. The arbitration shall be
undertaken in Boston, U.S.A. in accordance with the International Arbitration
Rules of the American Arbitration association if requested by FRI, and in Tokyo,
Japan in accordance with the Commercial Arbitration Rules of the Japan
Arbitration association if requested by MIP. Each
Party shall appoint an arbitrator, who is
qualified and entitled to act as an arbitrator. The two
appointed arbitrators shall, by mutual agreement, appoint a third arbitrator,
who is qualified and entitled to act as an arbitrator under the above rules. The
language to be used in the arbitral proceedings shall be English. The award of
the arbitration shall be final and binding upon both Parties. This Section shall
survive the termination or expiry of this Agreement and shall remain in full
force thereafter.

18

--------------------------------------------------------------------------------

Exhibit 10.2
 
12.8            Severability. The provisions of this Agreement shall be deemed
separable. If any part of this Agreement is rendered void, invalid or
unenforceable, such shall not affect the validity or enforceability of the
remainder of this Agreement unless the part or parts which are void, invalid or
unenforceable shall substantially impair the value of the entire Agreement as to
either Party.
 
12.9            Counterparts. This Agreement shall be executed in two originals,
and each of the Parties shall hold one original.


12.10         Entire Agreement. This Agreement constitutes the entire agreement
of the Parties relating to the subject matter hereof, and all prior
or contemporaneous representations,
agreements and understandings, whether written or oral.


IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below but effective as of the
Effective Date
 

Molecular Insight Pharmaceuticals, Inc.            FUJIFILM RI Pharma Co., Ltd.
By:  By:  Title:     Title: Date:       Date:



                                                                                                     



                                                                                                                                                                                                                                                                                

19

--------------------------------------------------------------------------------

Exhibit 10.2






Schedule A Compounds and Know-How




[*]
 
 
 
 
 
20

--------------------------------------------------------------------------------

Exhibit 10.2




Schedule B


MUTUAL AND COLLECTIVE NON-DISCLOSURE AGREEMENT dated [*]








[*]
 
 
 
 
21

--------------------------------------------------------------------------------

Exhibit 10.2


SCHEDULE C.


[*]
 
 
 
22

--------------------------------------------------------------------------------

Exhibit 10.2

 


Schedule D. Supply Prices


[*]
 
 
 
 
23

--------------------------------------------------------------------------------

 
